NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUN 09 2010

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

OSAMA ABDO MKHAEIL,                              No. 08-70705

               Petitioner,                       Agency No. A079-682-941

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Osama Abdo Mkhaeil, a native and citizen of Syria, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.

2003), we dismiss in part and deny in part the petition for review.

       We lack jurisdiction over Mkhaeil’s due process claims and his contentions

regarding changed country conditions in Syria because he failed to exhaust these

issues before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

       The BIA did not abuse its discretion in denying Mkhaeil’s motion to reopen

because the motion was filed more than two and a half years after the BIA’s order

dismissing his underlying appeal, and did not fall within any exception to the

90-day filing limitation. See 8 C.F.R. § 1003.2(c)(2)-(3); see also Matter of

Velarde-Pacheco, 23 I. & N. Dec. 253, 256 (BIA 2002) (motion to reopen to adjust

status based on marriage to a U.S. citizen may be granted if, inter alia, the motion

is timely filed).

       We do not consider Mkhaeil’s remaining contentions regarding the BIA’s

December 8, 2004, order because these contentions were rejected in Mkhaeil v.

Gonzales, 05-70096 (9th Cir. Feb. 26. 2007).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                      08-70705